Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, at least one of the references (citation number 62) was crossed off because it had already been listed on a List of References Cited (PTO-892) by the Examiner, in order to prevent duplication on any potential patent.

Reasons for Allowance

Claims 1, 3-6, 8, 9, 13-19, 22, and 60-63.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 60, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that the imaging modality is weighted (on the support) to orient the imaging modality in the angle.  This limitation appears to be referencing the weighted rods or added weight to the housing, lens, or lens cover discussed in paragraphs 0011, 0119, and 0120.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment
Please note the Examiner’s amendment in the Notice of Allowability mailed on December 3, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        August 5, 2022